EXHIBIT 10.1

HI/FN, INC.
 
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
 
This Severance and Change of Control Agreement (the “Agreement”) is made and
entered into by and between [Executive Name] (“Executive”) and hi/fn, Inc. a
Delaware corporation (the “Company”) effective as of May 14, 2008 (the
“Effective Date”).
 
RECITALS
 
1.      It is possible that the Company could terminate Executive’s employment
with the Company. The Board of Directors of the Company (the “Board”) recognizes
that such consideration can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such a
termination.
 
2.      The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.
 
3.      The Board believes that it is imperative to provide Executive with
certain severance benefits upon certain terminations of Executive’s employment
with the Company.  These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company.
 
4.      Certain capitalized terms used in the Agreement are defined in Section 6
below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.      Term of Agreement.  This Agreement will have an initial term of three
(3) years commencing on the Effective Date. Notwithstanding the previous
sentence, in the event of a Change of Control within three years of the
Effective Date, the term of the Agreement will extend through the one-year
anniversary of such Change of Control.
 
2.      At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and Executive (an “Employment Agreement”). If Executive’s employment terminates
for any reason, Executive will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement,
including any payments or benefits Executive would have otherwise been entitled
to under his or her Employment Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Severance Benefits.
 
(a)        Involuntary Termination other than for Cause, Death or Disability
Prior to a Change of Control or after Twelve Months Following a Change of
Control.  If the Company (or any parent or subsidiary of the Company employing
Executive) terminates Executive’s employment with the Company (or any parent or
subsidiary of the Company) for a reason other than Cause, Executive becoming
Disabled or Executive’s death, any of which occur prior to a Change of Control
or after twelve (12) months following a Change of Control, then, subject to
Section 4, Executive will receive the following severance from the Company:
 
(i)  Accrued Compensation.  Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.
 
(ii)  Severance Payment.  Executive will be paid continuing payments of
severance pay at a rate equal to Executive’s base salary rate, as then in
effect, for six (6) months from the date of such termination, to be paid
periodically in accordance with the Company’s normal payroll policies.
 
(iii)  Continued Executive Benefits.  Executive will receive Company-paid
coverage during the six (6) month period following such termination for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans.
 
(iv)  Payments or Benefits Required by Law.  Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, “COBRA” coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”)).
 
(b)        Involuntary Termination other than for Cause, Death or Disability
within Twelve Months of a Change of Control.  If within twelve (12) months
following a Change of Control (A) Executive terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for Good Reason or
(B) the Company (or any parent or subsidiary of the Company) terminates
Executive’s employment for other than cause, Executive becoming Disabled or
Executive’s death, then, subject to Section 4, Executive will receive the
following severance from the Company:
 
(i)  Accrued Compensation.  Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.
 
(ii)  Severance Payment.  Executive will be paid continuing payments of
severance pay at a rate equal to Executive’s base salary rate, as then in
effect, for twelve (12) months from the date of such termination, to be paid
periodically in accordance with the Company’s normal payroll policies.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  Options and Restricted Stock.  50% of the unvested shares subject to all
of Executive’s outstanding rights to purchase or receive shares of the Company’s
common stock (including, without limitation, through awards of stock options,
stock appreciation rights, restricted stock units or similar awards) whether
acquired by Executive on, before or after the date of this Agreement and 50% of
any of Executive’s shares of Company common stock subject to a Company right of
repurchase or forfeiture upon Executive’s termination of employment for any
reason whether acquired by Executive on, before or after the date of this
Agreement, will immediately vest upon such termination.  In all other respects,
such awards will continue to be subject to the terms and conditions of the
plans, if any, under which they were granted and any applicable agreements
between the Company and Executive.
 
(iv)  Continued Executive Benefits.  Executive will receive Company-paid
coverage during the twelve (12) month period following such termination for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans.
 
(v)  Payments or Benefits Required by Law.  Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, “COBRA” coverage under Section 4980B of the Code).
 
(c)        Termination due to Death or Disability.  If Executive’s employment
with the Company (or any parent or subsidiary of the Company) is terminated due
to Executive’s death or Executive’s becoming Disabled, then Executive or
Executive’s estate (as the case may be) will (i) receive the earned but unpaid
base salary through the date of termination of employment, (ii) receive all
accrued vacation, expense reimbursements and any other benefits due to Executive
through the date of termination of employment in accordance with
Company-provided or paid plans, policies and arrangements, and (iii) not be
entitled to any other compensation or benefits from the Company except to the
extent required by law (for example, “COBRA” coverage under Section 4980B of the
Code).
 
(d)        Other Terminations.  If Executive voluntarily terminates Executive’s
employment with the Company or any parent or subsidiary of the Company (other
than for Good Reason within twelve (12) months of a Change of Control) or if the
Company (or any parent or subsidiary of the Company employing Executive)
terminates Executive employment with the Company (or any parent or subsidiary of
the Company) for Cause, the Executive will (i) receive his or her earned by
unpaid base salary through the date of termination of employment, (ii) receive
all accrued vacation, expense reimbursement and any other benefits due to
Executive through the date of termination of employment in accordance with
established Company plans, policies and arrangements, and (iii) not be entitled
to any other compensation or benefits (including without limitation, accelerated
vesting of any equity awards) from the Company except to the extent provided
under agreements(s) relating to any equity awards or as may be required by law
(for example, “COBRA” coverage under Section 4980B of the Code).
 
(e)        Exclusive Remedy.  In the event of a termination of Executive’s
termination of employment with the Company (or any parent or subsidiary of the
Company), the provisions of this Section 3 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled (including any contrary provisions in the Employment
Agreement), whether at law, tort or contract, in equity, or under this
Agreement.  
 
 
 

--------------------------------------------------------------------------------

 
 
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Section 3.
 
4.      Conditions to Receipt of Severance.
 
(a)        Separation Agreement and Release of Claims.  The receipt of any
severance pursuant to Section 3 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
acceptable to the Company.  No severance pursuant to Section 3 will be paid or
provided until the separation agreement and release agreement becomes effective.
 
(b)        Nonsolicitation.  The receipt of any severance benefits pursuant to
Section 3 will be subject to Executive not violating the provisions of Section
7.  In the event Executive breaches the provisions of Section 7, all continuing
payments and benefits to which Executive may otherwise be entitled pursuant to
Section 3 will immediately cease.
 
(c)        Section 409A.  Any cash severance to be paid pursuant to Sections
3(a)(ii) and 3(b)(ii) will not be paid during the six-month period following
Executive’s termination of employment, unless the Company reasonably determines
that paying such amounts immediately following Executive’s termination of
employment would not result the imposition of additional tax under Section 409A
of the Code (“Section 409A”), in which case such amounts shall be paid in
accordance with normal payroll practices.  If no cash severance is paid to
Executive as a result of the previous sentence, on the first day following such
six-month period, the Company will pay Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been paid to Executive pursuant to
Sections 3(a)(ii) and 3(b)(ii).  Thereafter, Executive will receive his cash
severance payments pursuant to Sections 3(a)(ii) and 3(b)(ii) in accordance with
the Company’s normal payroll practices.
 
5.      Limitation of Payments.  In the event that the severance and other
benefits provided for in this agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits under Section 3
will be either:
 
(a)        delivered in full, or
 
(b)        delivered as to such lesser extent which would result in no portion
of such severance benefits being subject to excise tax under Section 4999 of the
Code,
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this Section
5, the Accountants may make reasonable assumptions and approximations concerning
applicable
 
 
 

--------------------------------------------------------------------------------

 
 
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.   The Company and Executive
will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.
 
6.      Definition of Terms.  The following terms referred to in this Agreement
will have the following meanings:
 
(a)        Benefit Plans.  “Benefit Plans” means plans, policies or arrangements
that the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, and/or vision benefits.  Benefit Plans
do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance or retirement benefits).  A requirement
that the Company provide Executive and Executive’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to Executive and Executive’s eligible
dependents immediately prior to Executive’s termination of
employment.  Notwithstanding any contrary provision of this Section 6(a), but
subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by (i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for Executive and Executive’s
eligible dependents), or (ii) instead providing coverage under a separate plan
or plans providing coverage that is no less favorable or by paying Executive a
lump sum payment sufficient to provide Executive and Executive’s eligible
dependents with equivalent coverage under a third party plan that is reasonably
available to Executive and Executive’s eligible dependents.
 
(b)        Cause.  “Cause” means (i) a failure by Executive to substantially
perform Executive’s duties as an employee, other than a failure resulting from
the Executive’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Executive that constitutes misconduct,
(iii) circumstances where Executive intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
Executive’s duties, (iv) a material violation by Executive of a federal or state
law or regulation applicable to the business of the Company, (v) a willful
violation of a material Company employment policy or the Company’s insider
trading policy, (vi) any act or omission by Executive constituting dishonesty
(other than a good faith expense account dispute) or fraud, with respect to the
Company or any of its affiliates, or any other misconduct which is injurious to
the financial condition of the Company or any of its affiliates or is injurious
to the business reputation of the Company or any of its affiliates, (vii)
Executive’s failure to cooperate with the Company in connection with any
actions, suits, claims, disputes or grievances against the Company or any of its
officers, directors, employees, shareholders, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, whether or
not such cooperation would be adverse to Executive’s own interest, or (viii)
Executive’s conviction or plea of guilty or no contest to a felony.
 
(c)        Change of Control.  “Change of Control” means the occurrence of any
of the following:
 
 
 

--------------------------------------------------------------------------------

 
 
    (i)        the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets to any “person” (as such term is used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), entity or
group of persons acting in concert;
 
    (ii)        any person or group of persons becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;
 
    (iii)        a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; or
                
                    (iv)        a contest for the election or removal of members
of the Board that results in the removal from the Board of at least 50% of the
incumbent members of the Board.
 
(d)        Disability.  “Disability” will mean that Executive has been unable to
perform the principal functions of Executive’s duties due to a physical or
mental impairment, but only if such inability has lasted or is reasonably
expected to last for at least six (6) months.  Whether Executive has a
Disability will be determined by the Board based on evidence provided by one or
more physicians selected by the Board.
 
(e)        Good Reason.  “Good Reason” means (without Executive’s consent) (i) a
material reduction in Executive’s title, authority, status, or responsibilities,
unless Executive is provided with a comparable position (i.e., a position of
equal or greater organizational level, duties, authority, compensation and
status); (ii) the reduction of Executive’s aggregate base salary and target
bonus opportunity as in effect immediately prior to such reduction (other than a
reduction applicable to executives generally), or (iii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles.
 
7.      Non-Solicitation.  For a period beginning on the Effective Date and
ending twelve (12) months after Executive ceases to be employed by the Company,
Executive, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, member, consultant, agent, founder, co-venturer or otherwise,
will not:  (i) solicit, induce or influence any person to leave employment with
the Company; or (ii) directly or indirectly solicit business from any of the
Company’s customers and users on behalf of any business that directly competes
with the principal business of the Company.
 
8.      Litigation.  Executive agrees to cooperate with the Company beginning on
the Effective Date and thereafter (including following Executive’s termination
of employment for any reason), by making himself or herself reasonably available
to testify on behalf of the Company or any of its affiliates in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any affiliate, in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Board
or it representatives or counsel, or
 
 
 

--------------------------------------------------------------------------------

 
 
representatives or counsel to the Company, or any affiliate as reasonably
requested.  The Company agrees to reimburse Executive for all expenses actually
incurred in connection with his or her provision of testimony or assistance.
 
9.      Successors.
 
(a)        The Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under the Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
9(a) or which becomes bound by the terms of this Agreement by operation of law.
 
(b)        The Executive’s Successors.  The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
10.      Notice.
 
(a)         General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.
 
(b)        Notice of Termination.  Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10(a) of this Agreement.  Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will not be more than thirty (30) days after the giving of such
notice).
 
11.      Miscellaneous Provisions.
 
(a)        Not Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
 
(b)        Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the  Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the
 
 
 

--------------------------------------------------------------------------------

 
 
other party will be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(c)        Headings.  All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
 
(d)        Entire Agreement.  This Agreement constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including (without limitation) to the Employment Agreement). No future
agreements between the Company and Executive may supersede this Agreement,
unless they are in writing and specifically mention this Section 11(d).
 
(e)        Choice of Law.  The laws of the State of California (without
reference to its choice of laws provisions) will govern the validity,
interpretation, construction and performance of this Agreement.
 
(f)        Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
 
(g)        Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(h)        Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 
(Remainder of Page Intentionally Left Blank)
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year set forth
below.
 

 

COMPANY:   HI/FN, INC.           By:                  Title:                   
      EMPLOYEE       [Executive Name]             By:                  
Title:         

 
 

--------------------------------------------------------------------------------
